Citation Nr: 1123264	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  10-30 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill). 


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty in the Army from August 1981 to February 1988, and from January 1993 to March 1998.  He also served on active guard reserve (AGR) in the Army National Guard from September 1998 to April 2008 under the authority of 32 U.S.C. orders.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The Veteran served on active duty in the Army from August 1981 to February 1988, and from January 1993 to March 1998.  

2.  The Veteran served on AGR in the Army National Guard from September 1998 to April 2008, under the authority of 32 U.S.C. orders.


CONCLUSION OF LAW

The requirements for eligibility for educational assistance under the Post-9/11 GI Bill have not been met.  38 U.S.C.A. § 3311 (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.9505, 21.9520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the statutory and regulatory notice and duty to assist provisions are not applicable in this case because the issue presented is solely one of statutory interpretation.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The Veterans Claims Assistant Act of 2000 has no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the Board finds that any deficiency in VA's notice or development action is harmless error.

In August 2009, the Veteran applied for educational benefits under the Post-9/11 GI Bill.  In the remarks section, he indicated that he was seeking to transfer his entitlement to his dependent.  See generally 38 U.S.C.A. §§ 3301-24 (West Supp. 2010); 38 C.F.R. § 21.9520.

In October 2009, VA contacted the Department of Defense (DoD) to confirm the nature of the Veteran's military service after September 10, 2001.  DoD's response indicated that the Veteran's military service from September 1998 to April 2008 was on AGR in the Army National Guard under the authority of 32 U.S.C. orders.

In October 2009, the RO denied the Veteran's claim for educational assistance under the Post-9/11 GI Bill.  38 U.S.C.A. § 3311; 38 C.F.R. § 21.9505.  The Post-9/11 GI Bill was enacted under Pub.L. 110-252, Title V, § 5003(c), June 30, 2008, 122 Stat.  To be eligible for these benefits, an individual must have served on active duty for at least 90 day aggregate after September 10, 2001.  See 38 C.F.R. § 21.9520.  This requirement is met when an individual:

(a) Serves a minimum of 90 aggregate days excluding entry level and skill training (to determine when entry level and skill training may be included in the total creditable length of service, see § 21.9640(a)) and, after completion of such service, 

      (1) Continues on active duty;

      (2) Is discharged from service with an honorable discharge;

(3) Is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve;

(4) Is released from service characterized as honorable for further service in a reserve component; or

      (5) Is discharged or released from service for 

(i) A medical condition that preexisted such service and is not determined to be service-connected;

(ii) Hardship, as determined by the Secretary of the military department concerned; or

(iii) A physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct;

(b) Serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability. . . .

Important for this decision, 38 C.F.R. § 21.9505 defines active duty as full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C. 688, 12301(a) 12301(d), 12301(g), 12302, 12304.  The regulation specifically excludes from active duty full-time National Guard Duty performed under 32 U.S.C. orders.  See 38 C.F.R. 21.9505(1).

In this case, the Veteran's does not meet the service requirements for eligibility for educational assistance under 38 U.S.C. Chapter 33 benefits.  Specifically, the Veteran does not have qualifying active duty service as his only military service after September 10, 2001, consisted of his AGR service in the Army National Guard, from September 1998 to April 2008, and was under the authority of 32 U.S.C. orders.  38 C.F.R. 21.9505.  This type of service is specifically excluded as active duty service.  Id.  Under these circumstances, entitlement to educational assistance under the Post-9/11 GI Bill is not warranted.


ORDER

Educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


